DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Response to Amendment
Applicant’s arguments, see the claim amendments and page(s) 10 filed 8/31/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(a) as set forth in paragraph 6 of the action mailed 3/31/2022 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page(s) 10 filed 8/31/2022, with respect to the rejection of claim 9 under 35 U.S.C. 112(a) as set forth in paragraph 7 of the action mailed 3/31/2022 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page(s) 10 filed 8/31/2022, with respect to the rejection of claim 14 under 35 U.S.C. 112(a) as set forth in paragraph 8 of the action mailed 3/31/2022 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page(s) 10-11 filed 8/31/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) as set forth in paragraph 9 of the action mailed 3/31/2022 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1) in view of Hayes (US 2008/0193696 A1).

Regarding claim(s) 1 and 4-7, Ackermann teaches a sealing device (1) (waterproof membrane system) comprising waterproof membrane (2) comprising barrier layer (5) and a layer of fiber material (6), adhesive sealant layer (3) (third layer comprising an adhesive) and release liner (4) (para 0017-0018); which said barrier layer (5) comprises at least one thermoplastic polymer such as, inter alia, polypropylene (a first layer of a thermoplastic elastomeric waterproof material, thermoplastic polyolefin, TPO, current claim 4) (para 0043-0045) and comprises, inter alia, antioxidants (current claim 5) (para 0049) and which said layer of fiber material comprises, inter alia, non-woven fabrics formed polypropylene fibers (a second layer comprising a carrier sheet comprising a fabric, current claim 6) (para 0053-0059).
The recitation in the claims that the “third layer ...providing bonding of the first layer to a concrete substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ackermann/Hayes discloses the presently claimed invention, it is clear that the invention of the prior art would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.
The Examiner also notes that, by virtue of its existence, the adhesive sealant layer (3) would provide “some” reduction if the migration of water and vapor between a concrete substrate and the barrier layer (5).
Ackermann also teaches that the adhesive sealant layer (3) comprises a first composition (para 0072) comprising, inter alia, a C5 hydrocarbon petroleum resin (current claim 7) (para 0093, 0099).  In addition, Ackermann teaches that the waterproofing membrane comprises a reinforcement layer (fourth layer) comprising, inter alia, a non-woven fabric towards dimensional stability (mechanical strength) (para 0064), and that the adhesive sealant layer (3) is covered by a silicone-coated paper (para 0071), which silicone coating teaches the presently claimed protective coating.

Ackermann is silent to the silicone coating comprising quartz sand (SiO2, or silica).

However, Hayes teaches a method for improving the optical clarity of a coated adhesive layer comprising applying a curable organopolysiloxane comprising silica particles (abstract), which said silica particles provide the adhesive layer with less haze and improved optical clarity (para 0039).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the silicone release layer of Ackermann with the silica particles of Hayes towards providing the adhesive sealant layer (3) with less haze and improved optical clarity as in the present invention.

Regarding claim 8, while Ackermann does not explicate the weathering temperature range, Ackermann is conspicuously directed to the disclosed invention’s use in a roof system (abstract).  Thus, one skilled in the art that the sealing device withstands temperatures within the range (e.g., room temperature of ~ 23 °presently claimed.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1) in view of Hayes (US 2008/0193696 A1).

Regarding claim(s) 9, Ackermann teaches a sealing device (1) (waterproof membrane system) comprising waterproof membrane (2) comprising barrier layer (5) and a layer of fiber material (6), adhesive sealant layer (3) (adhesive layer) and release liner (4) (para 0017-0018); which said barrier layer (5) comprises at least one thermoplastic polymer such as, inter alia, polypropylene (membrane layer comprising a thermoplastic polyolefin, TPO) (para 0043-0045) and which said layer of fiber material (6) (carrier sheet) consisting of (100% polypropylene) non-woven fabrics formed polypropylene fibers (para 0053-0059).
Ackermann also teaches that the adhesive sealant layer (3) comprises a first composition (para 0072) comprising, inter alia, a C5 hydrocarbon petroleum resin (para 0093, 0099).  In addition, Ackermann teaches that the adhesive sealant layer (3) is covered by a silicone-coated paper (para 0071), which silicone coating teaches the presently claimed protective coating.  Figure 2 teaches that the disclosed invention of Ackermann consists of (homogenous) the above-noted layers.

Ackermann is silent to the silicone coating comprising quartz sand (SiO2, or silica).

However, Hayes teaches a method for improving the optical clarity of a coated adhesive layer comprising applying a curable organopolysiloxane comprising silica particles (abstract), which said silica particles provide the adhesive layer with less haze and improved optical clarity (para 0039).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the silicone release layer of Ackermann with the silica particles of Hayes towards providing the adhesive sealant layer (3) with less haze and improved optical clarity as in the present invention.

The recitation in the claims that the “waterproof membrane is for a concrete substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ackermann/Hayes discloses the presently claimed invention, it is clear that the invention of the prior art would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1) in view of Hayes (US 2008/0193696 A1).

Regarding claim(s) 10-13, Ackermann teaches a sealing device (1) (waterproof membrane system comprising at least one waterproofing membrane) comprising waterproof membrane (2) comprising barrier layer (5) (membrane layer) and a layer of fiber material (6), adhesive sealant layer (3) (adhesive layer) and release liner (4) (para 0017-0018); which said barrier layer (5) comprises at least one thermoplastic polymer such as, inter alia, polypropylene (membrane layer comprising a thermoplastic polyolefin, TPO, current claim 11) (para 0043-0045) and comprises, inter alia, antioxidants (para 0049) and which said layer of fiber material (6) (carrier sheet) comprises, inter alia, non-woven fabrics formed polypropylene fibers (current claim 12) (para 0053-0059).
Ackermann also teaches that the adhesive sealant layer (3) comprises a first composition (para 0072) comprising, inter alia, a C5 hydrocarbon petroleum resin (current claim 13) (para 0093, 0099).  In addition, Ackermann teaches that the waterproofing membrane comprises a reinforcement layer comprising, inter alia, a non-woven fabric towards dimensional stability (mechanical strength) (para 0064), and that the adhesive sealant layer (3) is covered by a silicone-coated paper (para 0071), which silicone coating teaches the presently claimed protective coating.

Ackermann is silent to the silicone coating comprising quartz sand (SiO2, or silica).

However, Hayes teaches a method for improving the optical clarity of a coated adhesive layer comprising applying a curable organopolysiloxane comprising silica particles (abstract), which said silica particles provide the adhesive layer with less haze and improved optical clarity (para 0039).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the silicone release layer of Ackermann with the silica particles of Hayes towards providing the adhesive sealant layer (3) with less haze and improved optical clarity as in the present invention.

Regarding claim 15, while Ackermann does not explicate the weathering temperature range, Ackermann is conspicuously directed to the disclosed invention’s use in a roof system (abstract).  Thus, one skilled in the art that the sealing device withstands temperatures within the range (e.g., room temperature of ~ 23 °presently claimed.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 12-14 of the remarks filed 8/31/2022, with respect to the rejection of claims 10-13 and 15 over Ackermann et al. in view of Hayes under 35 U.S.C. 103 as set forth in paragraph 10 of the action mailed 3/31/2022, have been fully considered but they are not persuasive.

In regards to the Applicant’ assertions against the equivalency of “silica” versus silicon dioxide (SiO2), and the further assertions that “silica” is a broad term that encompasses both “pure” and “impure” forms of silicon dioxide, the Applicant is reminded that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001.”
In addition, the Applicant’s attention is respectfully directed to paragraph 0034 of US 2022/0203331 A1 to Lindars et al., wherein it is noted that Lindars discloses that silica is the same as silicon dioxide, or SiO2.
Regarding the Applicant’s further assertion that the Examiner employed improper hindsight in submitting the obviousness statement of the previous action, the Examiner is unclear as to what the Applicant is arguing in terms of the “how” and the “why” the combination would work.  However, in regards to the improper hindsight allegations, the Examiner respectfully directs the Applicant’s attention to the prior art rejection set forth above, wherein it is noted that the prior art, and not any hindsight gleaned from the instant applicant.  That is, Hayes instructs one skilled in the art that the combination of the two prior art disclosures provides Ackermann’s adhesive sealant layer (3) with less haze and improved optical clarity.  The “how” and the “why” this combination works (e.g., the optical properties of silica) is not required as such an inquiry is superfluous to the fact that the combination “does” provide the advantages disclosed in Hayes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/26/2022